      Case 2:21-cv-00383-KJD-EJY Document 14 Filed 04/21/21 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        WELLS FARGO BANK, NATIONAL                 Case No.: 2:21-cv-00383-KJD-EJY
19
        ASSOCIATION, AS TRUSTEE FOR THE
        STRUCTURED ADJUSTABLE RATE                  STIPULATION AND PROPOSED
20
        MORTGAGE LOAN TRUST, MORTGAGE               ORDER EXTENDING DEFENDANT
        PASS-THROUGH CERTIFICATES                   CHICAGO TITLE INSURANCE
21
        SERIES 2005-11,                             COMPANY’S TIME TO RESPOND
                                                    TO MOTION FOR REMAND [ECF
22
                            Plaintiff,              No. 6] AND MOTION FOR FEES AND
                                                    COSTS [ECF No. 7]
23
                     vs.
                                                    (First Request)
24
        FIDELITY NATIONAL TITLE GROUP,
        INC., et al.,
25
                            Defendants.
26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     611700.1
      Case 2:21-cv-00383-KJD-EJY Document 14 Filed 04/21/21 Page 2 of 4



1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff Wells Fargo
2    Bank, National Association (“Wells Fargo”) (collectively, the “Parties”), by and through their
3    counsel of record, hereby stipulate and agree as follows:
4               1. On March 5, 2021, Wells Fargo filed its Complaint in the Eighth Judicial District
5                  Court, Case No. A-21-830602-C [ECF No. 1-1];
6               2. On March 7, 2021, Chicago Title filed a Petition for Removal to this Court [ECF No.
7                  1];
8               3. On April. 6, 2021, Wells Fargo filed a Motion for Remand [ECF No. 6] and Motion
9                  for Costs and Fees [ECF No. 7];
10              4. Chicago Title’s deadline to respond to Wells Fargo’s Motion for Remand and Motion
11                 for Costs and Fees is April 20, 2021;
12              5. Chicago Title’s counsel is requesting an extension until May 20, 2021, to file its
13                 response to the pending Motion for Remand and Motion for Costs and Fees;
14              6. Chicago Title requests a brief extension of time to respond to the Motion for Remand
15                 and Motion for Costs and Fees to afford Chicago Title additional time to respond to
16                 the legal arguments set forth in Wells Fargo’s motions;
17              7. Wells Fargo does not oppose the requested extension;
18              8. This is the first request for an extension which is made in good faith and not for
19                 purposes of delay;
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                           1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     611700.1
      Case 2:21-cv-00383-KJD-EJY Document 14 Filed 04/21/21 Page 3 of 4



1               IT IS SO STIPULATED that Chicago Title’s deadline to respond to Wells Fargo’s
2    Motion for Remand [ECF No. 6] and Motion for Costs and Fees [ECF No. 7] is hereby extended
3    through and including May 20, 2021.
4

5    Dated: April 19, 2021                         EARLY SULLIVAN WRIGHT
                                                    GIZER & McRAE LLP
6
                                                   By:      /s/-- Sophia S. Lau
7                                                         SCOTT E. GIZER
                                                          SOPHIA S. LAU
8                                                         Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
9

10   Dated: April 19, 2021                         SINCLAIR BRAUN LLP
11                                                 By:      /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
12
                                                          Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
13

14
     Dated: April 19, 2021                         WRIGHT FINLAY & ZAK, LLP
15
                                                   By:     /s/-Lindsay D. Robbins
16                                                        LINDSAY D. ROBBINS
                                                          Attorneys for Plaintiff WELLS FARGO
17                                                        BANK, NATIONAL ASSOCIATION

18
     IT IS SO ORDERED:
19

20
     Dated:      4/20/2021                           By:
21
                                                     UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28
                                                      2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     611700.1
      Case 2:21-cv-00383-KJD-EJY Document 14 Filed 04/21/21 Page 4 of 4



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on April 19, 2021, I electronically filed the foregoing with the Clerk
4    of the Court using the CM/ECF system which will send notification of such filling to the
5    Electronic Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                  /s/ D’Metria Bolden
                                                     D’METRIA BOLDEN
11
                                                     An Employee of EARLY SULLIVAN
12                                                   WRIGHT GIZER & McRAE LLP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     611700.1
